DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 5, filed 10/05/2021, with respect to the rejection of claims 10-11 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the amendments to the claims.  The rejection of claims 10-11 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see Remarks pg. 6-9, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the argument that one of ordinary skill in the art would not be motivated to combine Bischoff (US 2007/0193987) and Landon (US 2017/0157707) since Landon teaches away from the use of an optical sweeping scanner by providing a spatial light modulator with a phase modulations set value which can be used instead of a scanner, but not in combination with a scanner (Remarks pg. 8-9). Since the optical sweeping scanner is required in the independent claims, the claims are thus novel and non-obvious and the rejections have been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-11 (renumbered claims 1-10) are allowed.
The following is a statement of reasons for allowance: In the closest prior art, Bischoff (US 2007/0193987) discloses a medical device and method configured to cut a human or animal tissue (Abstract, Fig. 1-4), said device comprising:
a femtosecond laser which emits a L.A.S.E.R. beam as pulses (Para. 51: “pulsed duration in the… femtosecond range”), 
shaping means of the L.A.S.E.R. beam, said shaping means being positioned on the trajectory of said L.A.S.E.R. beam (Fig. 4, polarization modulator 10; para. 57, 64), wherein said shaping means includes a spatial light modulator which displays a phase modulation set value (Para. 68, last sentence: “liquid crystal components can be used,	 which are usually referred to as spatial light modulators (SLM)”; Para. 30: “quality parameter is suitably controlled using the variation of the polarization directions or the change in intensity distribution as manipulated variables”, i.e. Bischoff’s “quality parameter” has been interpreted as equivalent to the claimed modulation set value because both Bischoff’s quality parameter and the claimed modulation set values are used to modify the SLM to provide desired phase parameters to the laser) which causes the generating of a single modulated L.A.S.E.R. beam (Fig. 4, single modulated beam 2 exits polarizing modulator 10) by modulating the phase of the wave front of the L.A.S.E.R. beam emitted by the femtosecond laser (Fig. 5-9 depicts various polarization configurations for laser beam as a result of modulation of wave front of laser beam), 
control means configured to apply the phase modulation set value to the shaping means (Para. [0030]: “Using a controllable modulator, quality control of machining can advantageously be effected such that a measured value determined during machining, for example a quality parameter, is suitably controlled using the variation of the polarization directions or the change in intensity distribution as manipulated variables”) and generate impact points, each impact point generating a cavitation bubble in the human or animal tissue (Fig. 3, plasma bubbles 11; Para. 56: “FIG. 3 schematically shows how a cut surface is generated in the cornea 
4 in order to isolate a partial volume 5.  By suitable three-dimensional shifting of the focused laser beam 8, many plasma bubbles 11 are sequentially arranged in order to form a cut surface (shown in broken lines in FIG. 3)”).
means configured to direct and focus said single modulated L.A.S.E.R. beam in the human or animal tissue in order to cut said human or animal tissue (Fig. 2, 4, adjustable objective 3; Para. 55: “treatment beam 2 is focused as focused laser radiation 8 into the cornea 4 of the eye 6 by means of an adjustable objective 3”), and 
an optical sweeping scanner configured to displace the impact points in a plurality of distinct positions in a focal plane of said single modulated L.A.S.E.R. beam (Fig. 4, deflecting unit 12 and adjustable objective 3 acts an optical sweeping scanner; see para. 62, first two sentences; Fig. 3 illustrates cutting path in cornea 4 which defines a focal plane of the laser and which must be provided by optical sweeping means).
Bischoff does not disclose said phase modulation set value being calculated by the control means for distributing the energy of the single modulated L.A.S.E.R. beam generated by the SLM in at least two impact points in a focal plane of said single modulated L.A.S.E.R. beam. The prior art does not fairly teach, suggest, or motivate such limitations, and thus the claimed invention as a whole is novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Landon et al. (US 2017/0157707) discloses a micromachining method for patterning a material (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792